'G\U¥-§¢°

@\l

P‘
goss

w
N

§

w
03

mm
§§
10§
§§e
§§
see

 

26

2'7

 

 

Case 2:18-cv-02311-RFB-VCF document 5 Filed 12/19/18 Page 1 of 2

Daniel P. Kiefer

Nevada B-ar No. 12419

Matthew W. Park

Nevada Bar No. 12062

Rushforth Lee 8c Kiefer I.LP

1707 Village Ce_nter Circle, Suite 150
Las Vegas, NV 89134

Phone: 702-255.-4552

Fax: 702-.»255~4677

Email: Matt@rlklegal.com

Attomeys for Defendant Nauient Soiu£!bn§s-, LLC

  

UNI'I'EI) STATES DIS_TRICT COURT

DISTRICT OF NEVADA
JONNAH GARCIA, Cese No. 2118~cv~231 1~`RFB~VCF
Pla'intiff,
*_STI`PHI:HIGN AND PROPOSED
vs. OR_DER. TO EXTEND TIME T() FlLE
RESPONSE TO COMPLA.INT

NAVIENT soLUTzoNs,$ LLC, EQmFAx IFIRST REQUESTI
MoRMAmoN sekvrcss LLc,

mm mFQRMATIoN SOLUTIONS,
INC., and TRANS UNION LLC, 0 DC

Defendants_.

 

 

COME NOW Plaint.iff..!onnah Gareia (“Plaimi&”) and Defen§ant Nevient. Solutions, LLC_
(_“NSL"’), by counsel and pursuant to local Rule 6».1, and stipulate as follower

 

1. On Decembers, 2018, P-laintiff filed a`Complaintwiththis Com‘t [ECF No. 1].

2. NSL~was served with the Complaint on December v7, .2018.

3. NSL’s response to »the.Complaint is due by December'aB, '2018.

4. In order to adequately investigate the allegations and explore the possibility of an early
resolution NSL desires~an extension until January 25, 2019, to tile a response to the Complaint,

5. Counsel for.NSL conferred with counsel for Plaintiff regarding this Stipulation. Counsel
for PlaintiH agrees to the requested mension.

Page 1

 

`-]

pa
H

pa
N

ammmmmmm
3 5

4 avers mere
LEE &KIEFER LLP

 

19

20
21
22

23

26

27

`°‘U'_l b w

 

 

Case 2:18-cv-02311-RFB-VCF Document 5 Filed 12/19/18 Page 2 of 2

6. This Stipulation is filed in good faith and not for dilatory or other improper purpose
Plaintiff would not suffer any prejudice by the Courl: permitting NSL the requested mansion of time and

     

has consented to the requested extension
7. ’I`his is the first request for extension of time for NSL to respond to the Complaint.
DATED: December ’19, 2018.
[s[Matthgw.WPg_z;lg . _,L'.`r s 'uz. z'
Matthe,WW. `Park Kévin L. Hernandez
Nevada Bar No. 12062 NV Bar No. 12594
Rushforth Lee & Kiefer LLP Law office of Kevin L. Hernandez
1707 Village'. Center Circle, Suite 150 2510 Wigwa'm Parkway, Suite =206
LasVegas,,,N~V' 89134 Henderson,~NV 89074
Counselfor D_¢zfendant Counsel for Plaintz_'#
Navie'nt Solutions, LLC Jonnah Garcia

_OM

ITISSOORDERED.

  

 

users smrssmsersmre were

Q~\ 30 \ l §§ q cAM FERENBACH

DATED: \ U.S. MAG|STRATE JUDGE

Page 2

 

